DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, are 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krueger et al. (US 2017/182078) herein Krueger.

Regarding claim 1, Krueger discloses a method for adjusting a hearing device to personal preferences and needs of a user of the hearing device, comprising the steps (method of adapting settings of a hearing device to personal preferences and needs of a user, page 3 lines 7-8): 
providing one or more initial settings for one or more signal processing parameters of the hearing device (method comprising setting the start settings and target settings, page 3 lines 8-9);
 providing one or more target settings for the one or more signal processing parameters of the hearing device (one or more target settings provided to hearing device, page 3 lines 8-9);
providing a user control element to adjust one or more current settings of the one or more signal processing parameters (user control element allows adjusting settings of a hearing device, page 3 lines 10-14); 
the user operating the user control element to provide an input for adjusting the one or more current settings so as to meet the personal preferences and needs of the user (a user explicitly implied by the use of a user control element providing input for adjustment of the hearing device, page 3, lines 10-14)
adjusting the one or more current settings based on the one or more initial settings and the one or more target settings in dependence of the input to provide one or more adjusted settings for the one or more signal processing parameters (method for adjusting settings based on initial settings and target settings in dependence of user input, page 3, lines 10-22).

Regarding claim 2, Krueger discloses wherein the adjusting comprises interpolating between the one or more initial settings and the one or more target settings (controller further adjusts between the initial settings and the target settings in dependence of the input in a stepwise method, page 5 line 22 – page 6 line 7).

Regarding claim 5, Krueger discloses wherein the adjusting is dependent on an amount of time that the user has been using the hearing device, in particular wherein the weighting is dependent on said amount of time (adjustment dependent on an acclimatization time, interpreted to meet amount of time a user has been using the hearing device, page 5 line 22 – page 6 line 7).

Regarding claim 6, Krueger discloses comprising selecting the one or more initial settings to provide maximum spontaneous acceptance to the user (selecting initial settings would provide maximum spontaneous acceptance to a user as the selection is done by the user, page 3 line 7-15).

Regarding claim 8, Krueger discloses comprising selecting the one or more target settings to provide maximum discriminability to the user, the selecting in particular being based on discrimination measurements conducted with the user (as Krueger attempts to provide adjustment for intelligibility, page 1 line 27 – page 2 line 1, page 2 lines 12-24, page 4 lines 6-26, the target settings are set to provide maximum discriminability to the user, being selected on discrimination measurements done at a fitting).


Regarding claim 9, Kreuger discloses wherein the one or more current settings are gradually changed dependent on a usage time of the hearing device from the one or more initial settings to the one or more target settings at a certain rate of change through intermediate settings each associated with a certain usage time, and wherein at least one of the following is adjustable by means of the user control element the rate of change (settings gradually change dependent on a usage time from initial settings to target settings through intermediate settings via user control element, page 5 line 22- page 6 line 19); 
the usage time (user can control usage time and learning speed, page 6 lines 21-29);
the intermediate settings associated with a certain usage time, wherein the one or more current settings are then gradually changed starting from the certain usage time over the usage time from the selected intermediate settings to the one or more target settings (acclimatization can be done in a stepwise manner, page 6 lines 9-29).

Regarding claim 10, Krueger discloses a system for adjusting a hearing device to personal preferences and needs of a user of the hearing device (system for adjusting a hearing device to personal preferences and needs of a user, page 3 lines 7-8), comprising: 
the hearing device with an input transducer for receiving an input sound signal, an audio signal processing unit adapted to process the input sound signal dependent on current settings for one or more signal processing parameters, and an output transducer for providing the processed sound signal to the user (hearing system with input transducer, audio processing unit, output transducer all dependent on current settings for one or more signal processing parameters, page 8 line 23- page 9 line 10); 
a user control element operable by the user and adapted to provide an input for adjusting the current settings of the one or more signal processing parameters (user control element for providing a user with input for adjusting current settings, page 9 lines 1-2); 
a memory unit adapted to store one or more initial settings for the one or more signal processing parameters and one or more target settings for the one or more signal processing parameters (memory accessible by processor for storing initial settings and target settings, page 8 line 23- page 9 line 10); 
a controller adapted and configured to adjust the one or more current settings based on the one or more initial settings and the one or more target settings in dependence of the input to provide one or more adjusted settings for the one or more signal processing parameters (controller adapted and configured to adjust one or more current settings based on initial settings and target settings in dependence of user input, page 3, lines 10-22, page 9 lines 6-10).

Regarding claim 11, Krueger discloses wherein the controller is further adapted to perform the adjusting by interpolating between the one or more initial settings and the one or more target settings in dependence of the input, and wherein the one or more adjusted settings are based on the resulting interpolated settings (controller further adjusts between the initial settings and the target settings in dependence of the input in a stepwise method, page 5 line 22 – page 6 line 7).

Regarding claim 12, Krueger discloses wherein the user control element is one or more of a wheel, rocker, up/down buttons, slider, touch sensitive element, a motion (rocker switch, page 13 lines 19-20, slider control, page 17 lines 10-15).

Regarding claim 13, Krueger discloses wherein the user control element is located on the hearing device (user control elements is located on the hearing device, page 13 lines 9-20, page 17 lines 10-15).

Regarding claim 14, Krueger discloses further comprising a hearing device accessory such as a remote control unit, a personal digital assistant, a smartphone or a tablet, wherein the user control element is located on the hearing device accessory (hearing device accessory such as Smartphone with the user control element, page 13 lines 9-20, page 17 lines 10-15).

Regarding claim 15, Krueger discloses wherein the hearing device is a hearing aid or a hearing implant, such as a cochlear implant or direct acoustic cochlear stimulator middle ear implant, intended for users having a hearing deficiency (it is explicitly implied that a hearing device would be either a hearing aid or a hearing implant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2017/182078) herein Krueger in view of Kulkarni et al. (WO 2016/024978) herein Kulkarni.

Regarding claim 3, while Krueger does not specifically teach wherein the adjusting comprises weighting the one or more initial settings and the one or more target settings in dependence of the input, and wherein the one or more adjusted settings are based on the resulting weighted settings, in particular on a sum of the weighted one or more initial settings and the weighted one or more target settings, Krueger does teach adjusting initial settings in dependence on input towards target setting (controller further adjusts between the initial settings and the target settings in dependence of the input in a stepwise method, Krueger: page 5 line 22 – page 6 line 7) and it is well known to have adjustments from an initial setting to a target setting be weighted, wherein the adjusted settings are based on the resulting weight settings being the based on a sum of the weighted initial settings and the weighted target settings as demonstrated by Kulkarni (adaptation course for initial value to target value is a gradual linear increase over time indicating a change that is weight dependent on the initial and target settings as the values change in between, Kulkarni: [0041]-[0042], Fig. 5).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the adjusting of Krueger to comprise weighting the one or more initial settings and the one or more 

Regarding claim 4, in the combination of Krueger and Kulkarni, Kulkarni discloses wherein the weighting comprises applying one or more first weights to the one or more initial settings and applying one or more second weights to the one or more target settings, wherein an increase of the input results in a decrease of the one or more first weights and in an increase of the one or more second weights, or alternatively in an increase of the one or more first weights and in a decrease of the one or more second weights (as the gradual adjustment from initial settings to target settings is linear and proportional to each other the first weight associated with the initial setting would decrease as a second weight associated with the target setting increase as the adjustment goes from initial to target settings, Kulkarni: [0041]-[0042], Fig. 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 2017/182078) herein Krueger.

Regarding claim 7, while Krueger does not specifically teach comprising selecting the one or more initial settings based on one or more settings of another 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Krueger to further comprise selecting the one or more initial settings based on one or more settings of another hearing device previously used by the user in order to improve upon a hearing aid user’s improved listening experience. The Examiner takes Official Notice.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651